                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

ROMARIO V. WALLER,
ADC #108263                                                                       PLAINTIFF

                                    5:19CV00277-JM-JTK

DENISE FAYE PITTMAN, et al.                                                    DEFENDANTS

                                           ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, and the timely objections received thereto, as well as a de novo review of the

record, the Court adopts them in their entirety. Accordingly,

       IT IS, THEREFORE, ORDERED that Defendants’ Motion for Partial Summary Judgment

on the issue of exhaustion (Doc. No. 18) is GRANTED, and Defendant Payne is DISMISSED

from Plaintiff’s Complaint without prejudice.

       IT IS SO ORDERED this 2nd day of January, 2020.



                                            _________________________________
                                            JAMES M. MOODY, JR.
                                            UNITED STATES DISTRICT JUDGE




                                                1
